Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 1 of 17 PageID# 19365




                           Exhibit 4
Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 2 of 17 PageID# 19366




  In re Zetia (Ezetimibe) Antitrust Litigation
                            Case No: 2:18-md-2836
             EPP Class Certification Hearing:
        Defendants’ Presentation on Ascertainability
                               May 1, 2020




         Confidential – Subject to Protective Order
                                                                                      1
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 3 of 17 PageID# 19367



EPPs Must Establish That the Class Is Ascertainable

• EPPs agree that “ascertainability” is a prerequisite
  to the certification of a class in the Fourth Circuit.
  (EPP Memorandum in Support of Class Certification, Dkt. No. 731, at 15.)


• For a class to be ascertainable, there must be an
  “administratively feasible way” for the court to
  “readily identify the class members in reference to
  objective criteria.” EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014).

• A plaintiff must establish ascertainability “by a
  preponderance of the evidence,” and “a trial court
  must undertake a rigorous analysis of the evidence
  to determine if the standard is met.” Carrera v. Bayer Corp., 727
  F.3d 300, 306–07 (3d Cir. 2013); Vista Healthplan, Inc. v. Cephalon, Inc., 2015 WL 3623005,
  at * 6 (E.D. Pa. June 10, 2015).
                                                                                                2
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 4 of 17 PageID# 19368



EPPs Must Establish That the Class Is Ascertainable



• A party's “assurance” to the court that it “expects” to
  satisfy the requisite elements for class certification
  is not enough. Windham v. Am. Brands, Inc., 565 F.2d 59, 70 (4th Cir. 1977).

• Nor can a plaintiff meet its burden by “merely
  propos[ing] a method of ascertaining a class without
  any evidentiary support that the method will be
  successful.” Carrera, 727 F.3d at 306; Vista Healthplan, 2015 WL 3623005, at * 6.



                                                                                              3
     Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 5 of 17 PageID# 19369



   Ascertainability Turns on Two Key Questions




1. Is the necessary data available to identify class
   members?

2. Does sufficient data exist to apply class
   exclusions?




                                                                                           4
     Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 6 of 17 PageID# 19370


  EPPs Have Not Established That Sufficient Data
        Exists To Identify Class Members
• EPPs rely on the following to establish that
  sufficient data exists to identify class members:

   1. The opinions of Laura R. Craft

   2. PBM declarations from other litigations

• Neither is sufficient to satisfy EPPs’ burden of
  showing by a preponderance of the evidence that
  data exists to identify all class members.


                                                                                           5
            Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 7 of 17 PageID# 19371


 Craft Asserts That Class Members Can Be Identified
           Exclusively Through PBM Data
      In her initial November 15, 2019 declaration, Craft asserts that four
      different data sources can be relied upon to identify class members:

           1
                   PBM
                   Data
                                           2
                                                    TPP
                                                    Data ✘                 3
                                                                                Pharmacy
                                                                                  Data     ✘          4
                                                                                                          Form 5500
                                                                                                             Data       ✘
                                                                       “…[I]t is worth noting
                                                                                                     “The Form 5500 data
                                                                       that the largest retail
           “There are at least three institutional sources of                                        can serve as a cross-
                                                                       pharmacies have a
Initial    electronic, transaction-specific data for prescription
                                                                       parallel set of transaction
                                                                                                     check against
Position   drug sales: pharmacies, PBMs, and the TPPs…”                                              subpoenaed PBM
                                                                       records containing the
                                                                                                     data.”
           Craft Decl. ¶ 15                                            same key elements.”
                                                                                                     Craft Decl. ¶ 34
                                                                       Craft Decl. ¶ 21


                                       “[No] expectation about
                                       whether the data that’s         “There is no need to rely
                                       actually physically in [the     on pharmacy data in this      “…[Form 5500] data
Revised                                Named Plaintiffs’] possession                                 is unnecessary.”
                                                                       case…”
Position                               is in any way representative                                  Craft Rebuttal Decl. ¶ 34
                                       of what’s available, i.e.,      Craft Rebuttal Decl. ¶ 10
                                       available from the PBM.”
                                       Craft Dep. at 149:15-20


                  She now opines that data from PBMs alone is sufficient.
                                                                                                                                 6
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 8 of 17 PageID# 19372




             Craft Is Not An Expert on PBM Data

1   Craft is a lawyer with an English literature degree
            “Q: And I think we’ve already established that you have a JD
            degree…And what discipline is your BA in?
            A: English literature if you call that a discipline.”
                                                                    Craft Dep. at 20:20-21:2



2   She has never been employed by a PBM

            “Q: You never worked for a pharmacy benefit manager, correct?
            A: That’s true.”
                                                                       Craft Dep. at 21:8-10




3   She has not published on PBM data outside litigation

           “Q: But am I correct that there’s nothing specific to PBMs [in the book
           you published]?
           A: I believe you are correct.”
                                                                     Craft Dep. at 35:14-24



                                                                                               7
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 9 of 17 PageID# 19373



  Mr. Dietz Is An Expert on PBM Business Practices

                         • Sc.B. in Pharmacy, Duquesne University
                         • Co-founder of Pharmacy Healthcare
                           Solutions, LLC
                         • Vice President at Pharmacy Healthcare
                           Solutions, Inc.
                         • Licensed pharmacist (Pennsylvania)
• Member of several industry organizations, including:
   •   National Council of Prescription Drugs Programs (NCPDP)
   •   National Association of Chain Drug Stores (NACDS)
   •   National Community Pharmacists Association (NCPA)
   •   Academy of Managed Care Pharmacy (AMCP)
• Extensive experience in PBM contracting, PBM claims
  adjudication, PBM formulary placement, and PBM invoicing
  and pharmacy payments. (Dietz Decl. ¶3.)                                                    8
       Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 10 of 17 PageID# 19374


    Craft’s Opinion That Data Exists to Identify All
      Members of the Class Is Pure Speculation
1   PBM data has not been produced and Craft has not reviewed it
         “I’m not involved in negotiating the production of data” and
         “I have not reviewed data.”
                                                                          Craft Dep. at 105:2-3; 73:11-12

2   Craft has never gotten this data in any other case
         “Q: In any of the cases described in your CV…have you been provided all the data that
         you needed to actually run this exercise?
         A: …[T]he answer is no.”
                                                                                   Craft Dep. at 159:7-12


3   Craft concedes that what she proposes to do is not “standard
    practice” and she has never done it before
         “A: Have I ever collected all of the PBM data necessary to identify all class members in a
         pharmaceutical class action? No, I have not.”
                                                                                 Craft Dep. at 157:18-20
         Craft acknowledges it is not “standard practice to collect all prescription data from all
         PBMs for a particular case.”
                                                                                  Craft Rebuttal Decl. ¶ 3


4   She only speculates that the data exist and the analysis can be done
         “I don’t actually need to see the data to know the answer to [the] question.”
                                                                                 Craft Dep. at 110:19-21
                                                                                                             9
      Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 11 of 17 PageID# 19375


 Craft Ignores Significant Obstacles to Identifying
          Class Members Using PBM Data
• Although she cannot identify them, Craft posits there are
  at least 27,000 TPPs in the class.
• Data from the top 7 PBMs would not cover all TPPs.
   • E.g.,
                 (            Dep. at 134-35.)

• EPPs would need to request information from 40+ PBMs.
   • Each PBM has different data retention policies.
   • Individual contracts may preclude or limit disclosure.
   • Multiple diverse PBM processing platforms would need to be
     harmonized. Even in harmonizing a much more limited set of non-
     PBM data Craft made errors. (Errata to Craft Rebuttal Decl., Dkt. No. 913.)

• NCPDP standards do not eliminate these issues or ensure
  that data exists to identify class members.
                                                                                             10
       Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 12 of 17 PageID# 19376


Even If It Exists, Craft Ignores That Obtaining PBM
     Data Will Require Substantial Litigation
• Express Scripts vigorously resisted producing data Opana ER Antitrust Litigation

                                                      “EPPs essentially request that Express
                                                      Scripts gather and produce an inordinate
                                                      amount of data, and perform quasi-expert
                                                      services, to aid EPPs in their motion for
                                                      class certification. Express Scripts, as a non-
                                                      party, has no obligation to undertake such a
                                                      burden. EPPs have not identified, and
                                                      Express Scripts is not aware of, any case that
                                                      requires a non-party to produce reams of
                                                      sensitive, proprietary client information
                                                      to aid a party in its efforts to ascertain class
                                                      members.” (Br. at 9 (emphasis added).)



 Express Scripts claimed that “EPPs acted in bad faith, by attempting to leverage the
 burden of producing voluminous data responsive to overly broad and unreasonable
 document requests, to improperly force non-party Express Scripts into producing a
 declaration.” (Br. at 15.)
                                                                                                   11
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 13 of 17 PageID# 19377


 The PBM Declarations Do Not Establish That Class
Members Can Feasibly Be Identified Using PBM Data
• Declarations from PBM representatives were all
  prepared in other cases and are not admissible in this
  case. (Decl. of M. Buchman in Support of EPPs’ Motion, Dkt. No. 731, Exs. 15-20.)
    “With respect to Plaintiff’s citation to a declaration in another
    case, documents filed in other cases are of no assistance to
    Plaintiff, as the Court cannot take judicial notice of the truth of
    facts set forth in filings in other cases.”
     Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001).

• In any event, none of them address whether those
  PBMs have data concerning Zetia / ezetimibe for the
  entire class period.
• Even if they did, EPPs have not produced declarations
  for 3 of the top 7 PBMs, much less from any of the
  smaller PBMs.
                                                                                               12
       Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 14 of 17 PageID# 19378


EPPs Have Not Met Their Burden of Demonstrating
 That Class Members Could Feasibly Be Identified
• EPPs must “clearly establish that there is a method by which
  class membership could be clearly ascertained.” Harris v. Rainey,
 299 F.R.D. 486, 495 (W.D. Va. 2014) (emphasis added).

• EPPs have not established that PBM data (or other data)
  exists to identify the members of the class. Instead, they
  merely “assure” the court that it does without having looked
  at any data or ever having done the analysis before in any
  case. See Windham, 565 F.2d at 70; Carrera, 727 F.3d at 306.
• Even if one assumes that the necessary data for Zetia /
  ezetimibe exists in the hands of the 40+ PBMs, there is
  insufficient evidence that it can feasibly be obtained or that
  class members could be identified using such data without
  “engaging in a detailed review and analysis.” Dykes v. Portfolio
 Recovery Assocs., LLC, 2016 WL 346959, at *5 (E.D. Va. Jan. 28, 2016) (denying class
 certification).
                                                                                              13
        Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 15 of 17 PageID# 19379


EPPs Fail to Establish That Adequate Data Exists to
      Apply Their Multiple Class Exclusions
• EPPs’ class definition has 11 exclusions. Among them are:
    • Federal/state government plans except cities, towns,
      municipalities, or counties with self-funded plans.
    • Fully-insured insurance plans.
    • Plans that used Optum as their PBM.
    • Emblem Part D Plans
• There has been no evidence offered that the PBM data
  Craft surmises exists will allow these exclusions to be
  applied.
• Even if it did, applying such exclusions requires a
  “complicated and individualized process” that renders
  the class not ascertainable. See Spotswood v. Hertz Corp., 2019 WL 498822
  at *6 (D. Md. Feb. 7, 2019); Vista Healthplan, 2015 WL 3623005, at *11.
                                                                                               14
           Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 16 of 17 PageID# 19380


Craft Ignores the Complexity and Individual Analysis
       Needed to Exclude Non-Class Members
1
    Over 10,000 government plans may meet the proposed class definition
    and each will need to be individually analyzed. (Dietz Decl. ¶ 78.)
    • Craft fails to acknowledge that she will need to analyze each one in order to exclude
      federal and state entities and include local and municipality entities.
    • Craft admits that this analysis cannot be done based on plan names, so one would need
      to “separately ask” the PBMs to create a file. (Craft Dep. at 165-166.)

    There are more than 10,000 plans where the funding type (self-funded
2
    vs. fully insured) cannot be easily determined from PBM data. (Dietz Decl. ¶
    66.)
    • Craft admits that PBM data is not “required” to identify whether a plan is fully
      insured. (Craft Dep. at 193.)
    • Instead, Craft initially stated that plan funding can be determined by “health plan IDs”
      and “group IDs” available on pharmacy ID cards.
    • Her new reliance on BIN/IIN and PCN numbers from the NCPDP guidelines does not
      allow her to distinguish between plans with different funding arrangements.

3
    There are more than 4,000 mixed-funded plans for which Craft’s
    opinion does not account. (Dietz Decl. ¶ 60.)
                                                                                                  15
         Case 2:18-md-02836-RBS-DEM Document 940-4 Filed 05/11/20 Page 17 of 17 PageID# 19381


Craft Ignores the Complexity and Individual Analysis
       Needed to Exclude Non-Class Members
 4    OptumRx’s acquisition of multiple PBMs during the proposed class
      period requires individual analysis. (Hughes Supp. Decl. ¶ 20, Fig. 1.)
      • The carve-out of Optum TPPs injects questions as to whether clients of the entities
        acquired by Optum (e.g.,                       ) are excluded. (Id. ¶ 20.)
      • This exclusion requires highly individualized analysis of multiple data sources in order
        to identify which TPPs had Optum as their PBM and for what time periods. (Id.)
      • Craft’s only response is that the identity of the PBM is an “indelible field in the data”
        but she cites nothing for that proposition and it is not among the NCPDP fields she
        identifies as standard. (Craft Supp. Decl. ¶ 38; Craft Decl. ¶ 27.)


 5    Emblem’s partnership with the City of New York requires detailed
      analysis with respect to class membership (Hughes Supp. Decl. ¶ 22.)
     • In light of the proposed exclusion of Emblem, complex individualized analysis would
       need to be undertaken to determine if TPPs that switched to Emblem as a result of
       this partnership are included or excluded from the class and for what time period. (Id.)
     • Craft claims that she can perform this analysis by a “straightforward data query,” but
       does not identify the data to be queried or whether it is available. (Craft Supp. Decl. ¶ 39.)


                                                                                                        16
